DETAILED ACTION
This communication is responsive to the application and amended claim set filed October 9, 2020.  Claims 22-41 are currently pending.
Claims 22, 24-28, 31-34, 36-38, 40, and 41 are REJECTED for the reasons set forth below.
Claims 23, 29, 30, 35, and 39 are OBJECTED TO as depending from a rejected claim, but otherwise contain allowable subject matter.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a divisional of 16/469,855 (now US 10,851,189), filed June 14, 2019, which was the national stage entry of PCT/EP2018/050942, filed January 16, 2018, which claimed priority to EP 17151585.1, filed January 16, 2017.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 25-32 and 36 are objected to because of the following informalities:  
Regarding claims 25-27 and 29-32, the word “used” is unnecessary and should be deleted.
Regarding claims 28 and 32, the number “15 000” should be written “15,000”.
Regarding claim 36, the word “as” in the phrase “as plasticizers” is unnecessary and should be deleted.
Appropriate correction in each instance is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 36-38, 40, and 41 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 36, the phrase “in the recycling of rubber” is not a product and therefore does not belong in the recited Markush group.  Further, it is not clear how the claimed product relates to “in the recycling of rubber.”

Regarding claims 37, 38, 40, and 41, there is no claim 1 in the claim set.  Thus, it is not clear what the “method of claim 1” is.  Because no method is defined, the examiner cannot substantively examine the present claims.  The examiner invites Applicant to amend the claims in such a way as to define the recited method.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22, 24, 25, 27, 28, 32-34, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. (US 5,548,045).
Regarding claims 22 and 25, Goto teaches a process for the polymerization of 1,3-butadiene in which MAO, cobalt octylate, and triphenylphosphine are combined in toluene, then contacted with 1,3-butadiene to form a polymerization product.  (Ex. 9, col. 10, lines 32-45.)
The difference between Example 9 of Goto and the present claims is that Example 9 does not include water in the catalyst mixture.  However, Goto more generally teaches that an activator such as water may be added to the reaction mixture.  (col. 4, lines 36-41; col. 5, lines 15-18).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added water to the catalyst mixture of Example 9 of Goto to increase the activity of the catalyst system.  (See Goto, col. 7, lines 24-27.)

Regarding claim 24, the polymerization temperature of Example 9 is 10°C (see co. 10, lines 40-41), which is outside the claimed range.  However, Goto more generally teaches that the polymerization temperature may be between -20°C and 50°C (see col. 6, lines 23-24), which overlaps the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range taught by Goto.
Goto is silent as to the pressure of the polymerization reaction.  However, a person of ordinary skill would recognize that a sufficient pressure is necessary to maintain the reaction system in the liquid phase and under an inert atmosphere.  "[W]here the general conditions of a claim are disclosed in the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).)  In this instance, one of ordinary skill in the art could easily have experimented to find the pressure necessary to maintain the polymerization in the liquid state and under an inert atmosphere.

Regarding claims 27 and 31, as noted above, Example 9 of Goto teaches MAO as the organoaluminum compound.  However, Goto also teaches that ethylaluminum sesquichloride and diethylaluminum chloride may be used as the organoaluminum compound in the catalyst mixture.  (col. 3, lines 25-28, 34, 44.)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted ethylaluminum sesquichloride and diethylaluminum chloride in place of the MAO of Example 9 with the reasonable expectation of producing a useful catalyst because Goto teaches that ethylaluminum sesquichloride and diethylaluminum chloride are useful organoaluminum compounds.  (See MPEP 2143(I)(B).)

Regarding claims 28 and 32, Goto teaches that the molar ratio of cobalt to butadiene in Example 9 is 1:10,000 (see col. 10, lines 36-39), which is within the claimed range.

Regarding claim 33, Goto is silent as to the viscosity of the polybutadiene at the recited temperature.  However, a polymer's characteristics are determined by the process by which the polymer is polymerized, including the catalyst and the reaction conditions.  The catalyst is substantially identical to the claimed catalyst, as are the reaction conditions (see discussions of claims 22 and 24).  Thus, the resulting polymer should likewise be substantially identical to the recited polymer, including the viscosity of the polymer.  Because the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to Applicant to show otherwise.  (See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).)

Regarding claim 34, Goto teaches a polydispersity index of 1.5 to 5 (see col. 7, line 66 – col. 8, line 4), which encompasses the claimed range.  "[A] prior art reference that discloses a range prima facie case of obviousness."  (In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range taught by Goto.

Regarding claim 36, Goto teaches products containing the resulting polybutadiene include tires, hoses, belts, and other industrial rubber products.  (col. 8, lines 16-21.)

Claims 22, 24-28, 31-34, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Kampf et al. (US 3,966,697).
Regarding claims 22 and 25-27, Kampf teaches a process for the polymerization of butadiene in which a catalyst system comprising cobalt octoate, water, diethylaluminum chloride, and and tri(o-phenylphenyl)phosphite in benzene is contacted with 1,3-butadiene and polymerized.  (Ex. 4, col. 7, lines 65-68; Ex. 1, col 6, lines 32-45.)
The difference between Example 4 of Kampf and the present claims is that the DEAC is added after the butadiene monomer, whereas the present claims recite adding the catalyst components before the monomer.  However, the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (selection of any order of mixing ingredients is prima facie obvious.).)  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have performed the process steps of Kampf in the order recited in claim 22.

Regarding claim 24, Kampf teaches that the polymerization temperature is 50°C (see Ex. 4, ref Ex. 1, col. 6, line 41), which is within the claimed range.  
Kampf is silent as to the pressure of the polymerization reaction.  However, a person of ordinary skill would recognize that a sufficient pressure is necessary to maintain the reaction system in the liquid phase and under an inert atmosphere.  "[W]here the general conditions of a claim are disclosed in the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).)  In this instance, one of ordinary skill in the art could easily have experimented to find the pressure necessary to maintain the polymerization in the liquid state and under an inert atmosphere.

Regarding claims 28 and 32, the molar ratio of butadiene monomer to cobalt is ~23,000 (see Ex. 4, ref Ex. 1, col. 6, lines 32-38), which is outside the claimed range.  However, Kampf more generally teaches that the molar ratio of cobalt to monomer ranges from 1:2000-100,000 (see col. 3, lines 39-41), which encompasses the claimed range.  "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  (In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range taught by Kampf.

Regarding claim 31, as noted above, the catalyst system in Example 4 of Kampf is diethylaluminum chloride.

Regarding claims 33 and 34, Kampf is silent as to the viscosity and polydispersity of the polybutadiene.  However, a polymer's characteristics are determined by the process by which the polymer is polymerized, including the catalyst and the reaction conditions.  The catalyst is substantially identical to the claimed catalyst, as are the reaction conditions (see discussions of claims 22 and 24).  Thus, the resulting polymer should likewise be substantially identical to the recited polymer, including the viscosity of the polymer.  Because the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to Applicant to show otherwise.  (See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).)

Regarding claim 36, Kampf teaches tire products containing the resulting polybutadiene.  (col. 5, lines 65-68.)

Allowable Subject Matter
Claims 23, 29, 30, 35, and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art references (Goto and Kampf, discussed above) do not teach or fairly suggest a polybutadiene with the butadiene monomers recited in the present claims.  Further, in the parent application, the examiner determined that the resulting polybutadiene was not taught in the prior art.  (See 16/469,855, Office Action dated August 31, 2020 at paragraph 12.)  Thus, the process by which that polybutadiene is made is also necessarily not taught in the prior art.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 

CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763